
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8



ADDENDUM TO EXECUTIVE TERMINATION BENEFITS AGREEMENTS

1.Continuation Period pursuant to Subparagraph 1(d) of the Executive Termination
Benefits Agreement shall mean "the period of time beginning on the Termination
Date and ending thirty-six (36) months thereafter."

2.The following language shall be added as Subparagraph 2(a)(iv) of the
Executive Termination Benefits Agreement:


by the Executive within the thirty (30) day period immediately following the
first anniversary of a Change in Control.

3.The following language shall be added as Subparagraph 4(a) of the Executive
Termination Benefits Agreement:


The Company will pay to the Executive the sum of (i) three (3) times the greater
of (A) the Executive's effective annual base salary at the Termination Date or
(B) the Executive's effective annual base salary immediately prior to the Change
in Control, plus (ii) three (3) times the greater of (X) the highest annual
bonus awarded to the Executive under the Company's Variable Compensation Plan or
any other bonus plan (whether paid currently or on a deferred basis) with
respect to any twelve (12) consecutive month period during the last three
(3) fiscal years ending prior to the Termination Date or (Y) the highest target
bonus rate applicable to the Executive for any period during such prior three
(3) year period, multiplied by the applicable annual base salary determined
under clause (i) of this Section 4(a); subject to Section 7, the resulting
amount to be paid in a lump sum on the first day of the month following the
Termination Date.

4.The following language shall be added following the last sentence of
Subparagraph 4.(f)(iii) of the Executive Termination Benefits Agreement:


Notwithstanding anything in Section 4.(f)(ii) or (iii) (or elsewhere) to the
contrary, all Equity Awards shall either (a) vest upon voluntary termination of
the Executive during the thirty (30) day period immediately following the first
anniversary of the Change in Control or (b) at the Company's sole and absolute
discretion, but subject Section 4.(f)(v) below, any or all of such Equity Awards
shall be immediately cashed out (i.e., settled in cash) by the Company by paying
the Executive in cash the fair market value of the Company's stock as of the
Termination Date (not the Change in Control date) for each such award (in the
case of Restricted Stock, Performance Shares, Deferred Stock or similar awards),
plus the excess (if any, including a deemed distribution of $0) of the fair
market value of the Company's stock as of the Termination Date (and not the
Change in Control date) over the exercise price or base amount (such excess
hereinafter referred to as the "Termination Spread Amount"), multiplied by the
number of such Awards (in the case of Stock Options, Stock Appreciation Rights
or other awards involving an exercise price or spread amount), net of any
required withholding, and the Executive will transfer such Equity Awards to the
Company in exchange for such payment. Alternatively, if it would yield a greater
amount, in lieu of paying such Termination Spread Amount, the Company, in its
sole and absolute discretion, may cash out (i.e., settle in cash) such Stock
Options, Stock Appreciation Rights or other awards involving an exercise price
or spread amount based on either the "fair value" of the Stock Options, Stock
Rights or other awards involving an exercise price or spread amount under
Generally Accepted Accounting Principles (as determined through the
Black-Scholes, binomial, or any other option pricing model permissible under
FAS 123 or a successor standard) or any other amount between the Termination
Spread Amount and fair value.

--------------------------------------------------------------------------------



5.The following language shall be added as Subparagraph 4(j) of the Executive
Termination Benefits Agreement:


Travel Privileges. Subject to Section 7, the Company will purchase or otherwise
make available to the Executive personal air travel on American Airlines and
American Eagle (A) under terms and conditions no less favorable than those that
did apply or would have applied to the Executive as an "Eligible Employee" under
the Travel Privileges Agreement between the Company and American Airlines, Inc.
("American") dated July 1, 1996, as amended, including any successor agreement
("Travel Agreement") if the Executive's employment with the Company had
continued; and (B) at an after tax cost to the Executive equal to the after tax
cost the Executive would have paid for personal air travel using the travel
privileges as an "Eligible Employee" under the Travel Agreement if the
Executive's employment with the Company had continued. The Company will provide
personal air travel pursuant to this paragraph until the earlier to occur of:
(A) the expiration of the Travel Agreement (currently scheduled for June 30,
2008) or (B) a termination of the Travel Agreement by American other than as a
consequence of the Change in Control; except that if before such an occurrence
the Executive reaches (w) fifty-five (55) years of age with five (5) years of
service if hired on or before July 31, 1996, or (x) fifty-five (55) years of age
with ten (10) years of service if hired after July 31, 1996, or (y) fifty
(50) years of age with ten (10) years of service, or (z) fifty (50) years of age
with fifteen (15) years of service, then, subject to Section 7, the Company will
purchase or otherwise make available to the Executive, immediately if the
Executive qualifies under the preceding clauses (w) or (x), or upon the
Executive reaching sixty-two (62) years of age if the Executive qualifies under
the preceding clause (y), or upon the Executive reaching fifty-five (55) years
of age if the Executive qualifies under the preceding clause (z), personal air
travel on American Airlines and American Eagle (a) under terms and conditions no
less favorable than those that would have applied to the Executive as an
"Eligible Retiree" under the Travel Agreement if the Executive had retired from
the Company; and (b) at an after tax cost to the Executive equal to the after
tax cost the Executive would have paid for personal air travel using the travel
privileges available as an "Eligible Retiree' under the Travel Agreement if the
Executive had retired from the Company. If the Travel Agreement is terminated by
American due to the Change in Control, the Company will provide the personal air
travel described in this Section (4)(j) without regard to any termination of the
Travel Agreement.


 
 
Dated: [insert date]
 
 
 
 
SABRE HOLDINGS CORPORATION
 
 
 
 
By
 
    

--------------------------------------------------------------------------------

James F. Brashear
Corporate Secretary
 
 
 
 
SABRE INC.
 
 
 
 
By
 
    

--------------------------------------------------------------------------------

James F. Brashear
Senior Vice President, Deputy General Counsel and Corporate Secretary
 
 
 
 
[Executive]

 
 


 
 
Signed:
 


--------------------------------------------------------------------------------


 
 

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8



ADDENDUM TO EXECUTIVE TERMINATION BENEFITS AGREEMENTS
